Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method, comprising playing, at a media client, a primary media stream, wherein the primary media stream is streamed from a first source, obtaining, by the media client, a reference to a particular secondary media item, identifying when an insertion signal for playing one or more secondary media items will occur in the primary media stream to indicate a corresponding secondary programming timeslot is about to interrupt playback of the primary media stream, and in response to identifying when the insertion signal will occur in the primary media stream: accessing, by the media client and prior to the insertion signal occurring, a secondary media stream, wherein the secondary media stream is streamed from a second source, and the secondary media stream comprises a sequence of serially streamed secondary media items including the particular secondary media item, identifying, by the media client, a future timeslot in which the particular secondary media item is scheduled to be streamed on the secondary media stream, recording, at the media client, the particular secondary media item from the secondary media stream when the particular secondary media item is being played on the secondary media stream during the future timeslot, and playing, at the media client during the secondary programming timeslot of the primary media stream corresponding to the insertion signal, the particular secondary media item that was recorded from the secondary media stream, as claimed and arranged by Applicant, was not known in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swix et al US 6718551 for disclosing providing targeted advertisements;
Littlejohn US20180035174 for disclosing media substitution triggered by broadcast watermarks;
Sansom et al US20130014190 for disclosing content item receiver; and
Agarwal et al US 20100251289 for disclosing advertisement insertion decisions for set top box management of advertisements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
03/04/2022